Plaintiff brings this action upon a promissory note for $1,854, with interest and attorney's fees, coupled with a demand for the cancellation and annulment as a simulation of an alleged pretended sale to his daughters of property valued at $5,000.
From a judgment for plaintiff as prayed for, defendants appealed to this court.
Here defendants' motion to transfer the appeal to the Supreme Court, because the amount involved exceeds our jurisdiction, is joined and acquiesced in by plaintiff. Because of this acquiescence and because in cases of simulation the value of the property involved and not the amount of plaintiff's claim determines jurisdiction, the motion is granted. Katz v. Gill, 43 La. Ann. 1041, 10 So. 364.
It is accordingly ordered and decreed that this appeal be transferred to the Supreme Court to be lodged there within thirty days from date hereof. All costs of appeal to this court to be paid by appellant. *Page 196